GUIDRY, Justice,
concurs with reasons.
The only issue currently before the Court is the trial court’s denial of the defendant’s motion to sever. I agree that a joint trial is possible in this case. However, the more difficult question is whether the statements are admissible in their present form pursuant to Bruton v. United States, 391 U.S. 123, 135, 88 S.Ct. 1620, 1628, 20 L.Ed.2d 476 (1968). They may require redaction. See Gray v. Maryland, 523 U.S. 185, 118 S.Ct. 1151, 140 L.Ed.2d 294(1998).